Order entered April 26, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00432-CV

                            IN THE INTEREST OF A.S., A CHILD

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-15-00755-X

                                             ORDER
       On the Court’s motion, we ORDER Dallas County District Clerk Felicia Pitre to file a

supplemental clerk’s record containing a copy of (1) the docket sheet; and (2) the trial court’s

March 14, 2016 order.      See TEX. R. APP. P. 34.5(c)(1). If either or both of these documents

cannot be located, Ms. Pitre shall notify the Court in writing of such. The record or requested

verification shall be filed no later than April 29, 2016.


                                                        /s/   CRAIG STODDART
                                                              JUSTICE